PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/786,956
Filing Date: 18 Oct 2017
Appellant(s): Gaitanos et al.



__________________
Buckley, Maschoff & Talwalkar LLC 
Stephan J. Filipek, Attorney 
For Appellant


EXAMINER’S ANSWER




This is in response to the Appeal Brief filed on 26 October 2021 appealing from the Final Office Action of 11 June 2021.              


(1) Grounds of Rejection to be Reviewed on Appeal 
The ground(s) of rejection set forth in the Final Office Action dated 11 June  2021 from which the appeal is taken have been modified by the Withdrawal of rejection under 35 USC 112(b).  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

(2)  WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner (to simplify the matters on Appeal) per the Advisory Action mailed out on 01 September 2021.          

(3)  Response to Argument/s 
In response to arguments recited by the Appellant in Appeal Brief filed on 26 October 2021 for rejection under 35 USC 101 (that is maintained from the Final Office Action mailed out on 06/11/2021), Examiner responds to their arguments as listed below ---            
Appellant traverses that the claims do not recite an abstract idea and argues that this invention is eligible, and the Appeal Conference panel disagrees with it.  Furthermore, Examiner draws attention to the “Response to Arguments” section of the Final Office Action of 06/11/2021, wherein Examiner has stated on Page 4 --- {“Similar manual activities can be carried out for organizing human activity and/or by mental steps. These [“In general, and for the purpose of introducing concepts of embodiments of the present invention, a payment system may handle declined payment account transactions in a manner that is more user-friendly than in conventional payment systems.  When an authorization response indicates that a transaction is declined, the payment network may provide additional messaging, in parallel with the authorization response, such that an account holder’s payment-enabled mobile device at the point of sale may receive and display additional information related to the declined transaction.  The additional information may indicate a reason or reasons why the transaction was declined and/or may prompt the account holder to take one or more actions to facilitate a successful retry of the declined transaction.”]    
Appellant’s citation of “Ex Parte Hannun, Appeal 2018-003323 (April 1, 2019)” in footnotes on Page 12 of Appeal Brief is Not Precedential;  and Examiner notes that the instant appeal’s claims are not similar to Hannun’s speech recognition claims. In Hannun , the focus of the claims were on filtering out noise that affects the translation from speech to text. Here, in the instant claims, the decline code is translated into corresponding text for the benefit of the customer. The Hannun claims are significantly different from the claims in the instant application and therefore Hannun does not apply to the claims in the instant application. 

Furthermore, Appellant argues that independent Claims 1 and 21 impose meaningful limits on the alleged abstract idea, thereby integrating the alleged abstract idea into a practical application by use of technology (receives a code representing a decline reason via a second communication channel from a payment network via a mobile network; per Appellant), and Examiner respectfully disagrees.  The use of a mobile device (aka generic computer/ processor) to “translate a code into text indicative of the decline reason that is displayed on a touchscreen for a user”; & Examiner notes---            
“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.  Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility.  Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result.  Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on … a computer,” that addition cannot impart patent eligibility.  This conclusion accords with the preemption concern that undergirds our § 101 jurisprudence.  Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp. Pty. Ltd., 134 S. Ct. at 2358 (alterations in original) (citations omitted).            
“The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2354).  Although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id.         

Furthermore, Examiner notes that limitations identified by Appellant are insufficient to integrate the recited judicial exception into a practical application.  Each of the limitations merely recites the use of generic computer technology to implement the otherwise abstract process on a computer server, to store customer data, and to transmit and receive transaction data.  Appellant’s invention, fairly categorized as facilitating payment transactions (to providers of goods/ services) by using a mobile device, is focused on improving payment transactions;  and thus, the purported improvement identified by Appellant is not an improvement to technology.  Instead, any improvement provided by these steps improves the abstract idea itself.  It is well-established, however, that improvements in the abstract idea are insufficient to confer eligibility on an otherwise ineligible claim.       

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,  
/SANJEEV MALHOTRA/
Examiner, Art Unit 3691
05  NOV 2021    

Conferees:       
/ALEXANDER G KALINOWSKI/           Supervisory Patent Examiner, Art Unit 3691       

/Vincent Millin/
Appeal Practice Specialist
                                                                                                                                                                                      



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.